 4:18-bk-10935 Doc#: 58 Filed: 11/16/18 Entered: 11/16/18 17:13:41 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF ARKANSAS
                                   LITTLE ROCK DIVISION

IN RE:
                                                      CHAPTER: 13
DETRICK D DESHAZIER
                                                      CASE NO.: 4:18-bk-10935
                    DEBTOR(S).



ORDER GRANTING MOTION TO APPROVE PERMANENT LOAN MODIFICATION

       THIS CASE came on for consideration on the Motion to Approve Loan Modification

filed by, Nationstar Mortgage LLC d/b/a Mr. Cooper (“Movant”) (D.E. #56) filed on October

19, 2018. The movant by submitting this form of order having represented that the motion was

served on all parties, that the 21-day response time provided by that rule has expired, and that no

one has filed, or served on the movant, a response to the motion. The Court, having considered

said Motion finds it appropriate to grant relief without further notice or hearing. Therefore, it is:




   ORDERED:
1. The Motion is granted.

2. The parties are allowed to proceed with the execution of the Loan Modification Agreement

   attached to the Motion.




ALAW M# 18-008897                                 1
               EOD: November 16, 2018
 4:18-bk-10935 Doc#: 58 Filed: 11/16/18 Entered: 11/16/18 17:13:41 Page 2 of 2


IT IS SO ORDERED.


                                           _______________________________
                                           Phyllis M. Jones
                                             Phyllis M.
                                           United       Jones Bankruptcy Judge
                                                     Stated
                                             United States Bankruptcy Judge
                                           Dated:
                                             Dated: 11/15/2018
                                                     11/16/2018


APPROVED BY:


_______________________
Mark T. McCarty, Trustee
P.O. Box 5006
North Little Rock, AR 72119




ALAW M# 18-008897                      2
